UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2473



WARDELL RODNEY JONES,

                                              Plaintiff - Appellant,

          versus


CAPITAL ONE FINANCIAL CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-04-512)


Submitted:   March 10, 2005                 Decided:   March 14, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wardell Rodney Jones, Appellant Pro Se. Robert Francis Holland,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wardell Rodney Jones appeals the district court’s order

dismissing     his    civil   action     against    Capital      One    Financial

Corporation.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Jones v. Capital One Fin. Corp., No. CA-04-512

(E.D. Va. Nov. 9, 2004).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and    argument   would    not    aid   the

decisional process.



                                                                         AFFIRMED




                                      - 2 -